Title: Minutes of the Albemarle Academy Board of Trustees, 5 April 1814
From: Carr, Peter,Albemarle Academy Board of Trustees
To: 


          Agreeable to the recommendation of the twenty fifth of March last past, on this fifth day of April 1814. appeared at the house of Triplet T Estes, in Charlottesville, Thomas Jefferson,
			 Jonathan B Carr,
			 Robert B Streshly,
			 James Leitch, Edmund Anderson, Thos Wells,
			 Nicholas M Lewis,
			 Frank Carr, John Winn, Alexander Garrett,
			 Peter Carr,
			 Edward Garland, John Kelly, Jno: Nicholas, Rice Garland,
			 Samuel Carr,
			 Thomas Jameson, and John Carr, and the nomination made on the twenty fifth of March last having been  duly approved  of by Edward Garland, making a majority of the
			 remaining trustees under  the Act aforesaid,
			 and thereupon the board of Trustees proceeded to an election of a President and Secretary. Peter Carrwas electedPresident andJohn CarrSecretary.
          On motion to designate the place where the proposed establishment shall be made, the decision thereon is postponed until the 15th day of the present month.
          A committee consisting of the following members to wit: Thomas Jefferson,
			 Peter Carr,
			 Frank Carr, John Nicholas, and
			 Alexander Garrett, were chosen to draft rules and regulations for the government of the board of Trustees.
          
The same committee are instructed to report to the next meeting, a plan for raising funds for the erection and support of the institution.
          And thereupon the board is adjourned, till the 15th Inst at the house of Triplet T. Estes.
          
            
              Signed
            
            
              
               P. Carr.
            
          
        